Citation Nr: 0008348	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-10 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension on account of being 
housebound.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to special monthly pension benefits on account of being 
housebound.  

In August 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO in order to accord the veteran a 
requested hearing before a Member of the Board at the RO.  
The veteran withdrew in writing his request for a hearing at 
the RO in September 1998

The case has been returned to the Board for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is seeking special monthly pension benefits on 
account of being housebound.  Entitlement to these benefits 
is predicated on the evidence of record showing that the 
veteran has one single disability ratable 100 percent 
disabling and has additional disabilities independently 
ratable 60 percent or more disabling: or, in addition to the 
100 percent disability evaluation, is demonstrably housebound 
due to disability.  

The veteran is in receipt of nonservice-connected pension 
benefits based upon enucleation of the left eye, evaluated as 
40 percent disabling (Diagnostic Code 6066); left ulnar 
paralysis, evaluated as 20 percent disabling (Diagnostic Code 
8516); impairment of the right forearm, evaluated as 10 
percent disabling (Diagnostic Code 5213); limitation of 
motion of the right knee with arthritis, evaluated as 10 
percent disabling (Diagnostic Code 5261); residuals of a 
fractured jaw (Diagnostic Code 9505), evaluated as 10 percent 
disabling; post-traumatic stress disorder (PTSD) with 
depressive reaction and paranoid schizophrenia, evaluated as 
50 percent disabling (Diagnostic Code 9405); and sciatica 
with radiating pain to the buttock and right leg, evaluated 
as 10 percent disabling (Diagnostic Code 8520).  The combined 
schedular evaluation is 90 percent (Bilateral factor 
considered).  

The Board notes that the veteran's claim of entitlement to 
special monthly pension on account of being housebound 
stemming from increased impairment associated with his 
multiple disabilities is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the veteran's claim is not inherently implausible.  
Once a claimant has presented a well-grounded claim, VA has a 
duty to assist him in developing facts which are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  

Following a preliminary review of the record, the Board notes 
that the overall findings presented on recent examinations 
are inadequate upon which to rate the current nature and 
extent of severity of the veteran's disabilities as noted 
above. 

The Board notes that the VA examination in August 1998 
appears to suggest additional significant disability not yet 
rated by the RO.  The examiner noted evidence of impairment 
consisting of thoracic spine disability with abnormal 
limitation in all directions.  Also noted was that the range 
of motion of the lumbar spine was abnormal in all directions 
secondary to decreased mobility and pain.  No objective 
findings were reported.  

Therefore, additional development of the record is needed as 
any conclusions rendered must be supported by competent 
medical evidence and not simply the Board's own 
unsubstantiated opinions.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991)

During the course of the veteran's appeal the schedular 
criteria for evaluation of psychiatric disabilities were 
changed, effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative judicial process has been 
concluded, the version more favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Brown, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Importantly, in this regard, the Board notes that in Massey 
v. Brown, 7 Vet. App. 204 (1994), the Court held that in 
psychiatric rating cases the examination findings must be 
correlated to the pertinent rating criteria.  The RO should 
afford the veteran a comprehensive examination by a board 
certified psychiatrist in order to determine the extent and 
degree of severity of any present psychiatric impairment.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), 
the Board is deferring adjudication of the issue of 
entitlement to special monthly pension on account of being 
housebound pending a remand of the case to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of his disabilities.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured. Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The RO should afford the veteran a VA 
psychiatric examination in order to 
ascertain the nature and extent of 
severity of his psychiatric disabilities 
rated as PTSD, depressive reaction, and 
paranoid schizophrenia.  The claims file, 
the previous and amended criteria for 
rating mental disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should 
identify other psychiatric disorders 
found, in addition to PTSD.  


The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning (GAF) scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
as it relates to the veteran's overall 
psychiatric disability.  It is imperative 
that the examiner include a definition of 
the numerical code assigned.  The 
examiner should express an opinion as to 
whether the veteran's psychiatric 
disabilities, particularly with respect 
though not limited to the nature and 
quantity of his medication has rendered 
him housebound or in danger in his daily 
environment.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  The RO should arrange for a VA 
ophthalmology examination of the veteran 
in order to assessment current impairment 
referable to visual acuity in view of the 
enucleation of the left eye.  Any further 
indicated special studies should be 
undertaken.  The claims file and a 
separate copy of this remand should e 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any opinions expressed as 
to the severity of the veteran's vision 
should be accompanied by a completed 
rationale.

5.  The RO should arrange for a VA dental 
examination of the veteran in order to 
ascertain the nature and extent of 
severity of his residuals of a jaw 
fracture.  Any further indicated studies 
should be undertaken.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any opinions expressed as to the severity 
of the veteran's jaw fracture residuals 
must be accompanied by a complete 
rationale.

6.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature and extent of 
severity of impairment of the right 
forearm, arthritis of the right knee, and 
thoracic and lumbar spine disability.  
The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated studies should be 
conducted.

The examiner should be requested to 
report range of motion and degrees of arc 
in all planes with an explanation as to 
normal range of motion of the right 
forearm, right knee, and thoracic and 
lumbar spine.  The examiner must 
determine whether any identifiable 
ankylosis is favorable or unfavorable.  
All findings and diagnoses should be 
reported in detail.  The examiner must 
identify all orthopedic manifestations 
solely due to presently identifiable 
pathology of the right forearm, right 
knee, and thoracic and lumbar spine.  



The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss.

The examiner should carefully elicit all 
of the veteran's subjective complaints 
and then offer an opinion as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints.  It is 
requested that the examiner also provide 
explicit responses to the following 
questions:

Do the residuals of right forearm, right 
knee and thoracic and lumbar spine 
disabilities cause weakened movement, 
excess fatigability, and incoordination?

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement, and, if so, to 
what extent, and the presence and degree 
of, or absence of, any objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the right forearm, 
right knee, and thoracic and lumbar 
spine.  The examiner should also comment 
on whether there are objective 
indications of the extent of the pain, 
such as medication the veteran is taking 
or kind of any treatment he is receiving.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.





7.  The RO should arrange for a VA 
neurologic examination of the veteran by 
an appropriate specialist for the purpose 
of ascertaining the current nature and 
extent of severity of his left ulnar 
palsy (minor) and sciatica with radiating 
pain to the buttock and right leg.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated studies should be 
conducted.

The examiner must identify all neurologic 
manifestations solely due left ulnar 
palsy (minor) and sciatica with radiating 
pain to the buttock and right leg and 
comment upon the degree of severity of 
any associated paralysis demonstrated on 
objective examination in light of the 
rating criteria.  The examiner should be 
requested to specifically comment upon 
the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss.  Any 
opinions expressed by the examiner must 
be accompanied by a competent rationale.

8.  The RO should arrange for a VA aid 
and attendance/housebound examination for 
the purpose of ascertaining whether the 
veteran's disabilities have rendered him 
housebound or permanently confined him to 
his immediate premises.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be accompanied by a complete 
rationale.  Any further indicated studies 
must be conducted.

9.  The RO should reconsider the 
evaluations assigned to the disabilities 
already constituting the basis of the 
permanent and total disability rating for 
pension purposes, and assign a disability 
evaluation for all additional disorders 
ascertained on the multiple examinations 
which are the subjects of the current 
development.  

10.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed.  
In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directive of this remand and, if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

11.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
special monthly pension on account of 
being housebound.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


